USDC IN/ND case 2:01-cr-00157-JTM-JPK document 415 filed 10/05/20 page 1 of 6


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:01 CR 157
                                         )
RUDOLPH TORRES PENA                      )

                                OPINION and ORDER

      This matter is before the court on defendant Rudolph Pena’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the First Step

Act. (DE # 400.) For the reasons that follow, the motion will be denied.

I.    BACKGROUND

      In October 2002, following his guilty plea, Pena was sentenced to a 300-month

term of imprisonment, to be followed by a five-year term of supervised release, for two

counts of first degree RICO Murder, in violation of 18 U.S.C. § 1962(c), (d). (DE # 259.)

Pena is currently incarcerated at FMC Rochester, in Rochester, Minnesota. Pena is 40

years old and has a projected release date of August 17, 2022. Find an inmate, FEDERAL

BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Oct. 1, 2020).

      On July 30, 2020, Pena filed a motion for early release from prison pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). (DE # 400.) Pena claims that his obesity and vitamin d

deficiency place him at higher risk of serious illness were he to contract COVID-19, and

this risk constitutes an extraordinary and compelling reason justifying his early release

from prison. (DE # 400 at 2.)

      Pursuant to this court’s General Order 2020-11, the undersigned referred Pena’s
USDC IN/ND case 2:01-cr-00157-JTM-JPK document 415 filed 10/05/20 page 2 of 6


motion to the Northern District of Indiana Federal Community Defenders (FCD) to

determine whether Pena may be eligible for a reduction in sentence in accordance with

Section 603 of the First Step Act. (DE # 402.) After reviewing Pena’s case, the FCD filed

a notice of non-representation, stating that they would be unable to assist Pena. (DE #

403.) The Government opposes Pena’s request for compassionate release. (DE # 408.)

Pena filed a reply in support of his motion. (DE # 413.) This matter is now ripe for

ruling.

II.       ANALYSIS

          Generally, a court is statutorily prohibited from modifying a term of

imprisonment once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions

exist, however, one of which allows a court to grant a convicted defendant

compassionate release if the defendant meets certain requirements. See 18 U.S.C. §

3582(c)(1)(A). The court may grant a moving defendant’s motion for compassionate

release if: (1) the defendant has complied with the statute’s administrative exhaustion

requirement; (2) “extraordinary and compelling” reasons warrant such a reduction; (3)

the court has considered the factors set forth in 18 U.S.C. § 3553(a), as applicable; and

(4) the reduction is consistent with the applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

          1.    Exhaustion

          Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the

Bureau of Prisons (BOP) before moving for compassionate release. Specifically, a

defendant may file a request for compassionate release with a district court “after the

                                              2
USDC IN/ND case 2:01-cr-00157-JTM-JPK document 415 filed 10/05/20 page 3 of 6


defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       Here, Pena’s motion states that he believed filing a motion for compassionate

release with his facility would be “redundant” because the warden of his facility

submitted a request for home confinement on Pena’s behalf. (DE # 400 at 4-5.) Yet, a

request for home confinement is not the same thing as a request for compassionate

release. Compare 18 U.S.C. § 3624(c)(2) and 18 U.S.C. § 3582(c)(1)(A). The court has

authority to reduce a defendant’s sentence pursuant to § 3582(c)(1)(A), but has no

authority to determine the place of a defendant’s incarceration pursuant to § 3624(c)(2).

See 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the

prisoner’s imprisonment . . ..”); United States v. Richard, No. 17-30014, 2020 WL 4500670,

at *8 (C.D. Ill. Aug. 5, 2020) (“[T]he Court lacks authority to direct the BOP to place the

Defendant in home confinement[.]”). Pena’s motion makes plain that he did not file a

request for compassionate release with his facility, a prerequisite to relief under

§ 3582(c)(1)(A). Accordingly, Pena’s motion must be denied for failure to exhaust.

       2.     Extraordinary and Compelling Reasons

       Even if Pena had met the exhaustion requirement, his motion would be denied

on the basis that he has not established that there is an extraordinary and compelling

reason to grant him early release from prison. The court is only authorized to grant

defendant’s request if there exists “extraordinary and compelling reasons” justifying

                                             3
USDC IN/ND case 2:01-cr-00157-JTM-JPK document 415 filed 10/05/20 page 4 of 6


his early release. Congress did not define “extraordinary and compelling reasons” in

§ 3582(c)(1)(A), instead delegating this task to the Sentencing Commission. 28 U.S.C. §

994(t). The Sentencing Commission defines this phrase in the commentary to § 1B1.13 of

the United States Sentencing Guidelines. There, the Sentencing Commission states that

an extraordinary and compelling reason warranting a reduction in a term of

imprisonment may exist where, as is relevant here: a defendant suffers from a serious

physical or medical condition that “substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover;” or there exists some other

extraordinary and compelling reason justifying a reduction in the defendant’s term of

imprisonment.1 U.S.S.G. § 1B1.13 cmt. n.1.

       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the

Centers for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene, social distancing, and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

       Pena argues that his obesity and vitamin d deficiency place him at an increased

risk of serious illness, were he to contract COVID-19. The CDC has identified obesity as

a factor that increases the risk of severe illness from COVID-19. See People with Certain



       1
        The court notes that § 1B1.13 has not been amended to reflect the First Step
Act’s change to § 3582(c)(1)(A), which now permits a defendant to bring a motion for
compassionate release.

                                             4
USDC IN/ND case 2:01-cr-00157-JTM-JPK document 415 filed 10/05/20 page 5 of 6


Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-m

edical-conditions.html#obesity (last visited Oct. 1, 2020).

       While Pena may be at an increased risk were he to contract COVID-19, it appears

that the BOP is effectively controlling the spread of COVID-19 at the facility where he is

incarcerated. FMC Rochester currently has 25 inmate and 8 staff cases of COVID-19 at

its facility. There have been zero inmate or staff deaths due to the virus. There have

been 16 inmates and 2 staff members at the facility that have recovered from COVID-

19. COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/ (last visited Oct. 1, 2020).

       The court finds that the existence of COVID-19 within Pena’s prison, even

considered in conjunction with his medical ailments, is not an extraordinary and

compelling reason that would justify a reduction in his term of imprisonment.

Compassionate release is an extraordinary event. United States v. Pena, No.

2:15-CR-72-PPS, 2020 WL 3264113, at *1 (N.D. Ind. June 17, 2020). While the court is

sympathetic to Pena’s situation and his concern about potentially becoming infected

with COVID-19, the circumstances in this case do not justify his early release,

particularly because it appears that the virus has been effectively controlled at his

facility. See United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release[.]”); United States v. Melgarejo, No.

12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020) (“[T]he mere presence of

                                              5
USDC IN/ND case 2:01-cr-00157-JTM-JPK document 415 filed 10/05/20 page 6 of 6


COVID-19 in a particular prison (or the BOP generally) cannot justify compassionate

release - if it could, every inmate in that prison could obtain release.”); United States v.

Collins, No. 14-cr-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8, 2020) (“[T]he

COVID-19 pandemic does not warrant the release of every federal prisoner with health

conditions that makes him more susceptible to the disease.”). Accordingly, even if Pena

had exhausted his administrative remedies, his motion would nevertheless be denied.

III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c) and Section 603 of the First Step Act

(DE # 400).



                                           SO ORDERED.

       Date: October 5, 2020
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              6
